TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00411-CR



                               Manuel Ruiz Constancio, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
       NO. A-11-0535-S, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Manuel Ruiz Constancio pleaded guilty in 2011 to robbery and was placed

on deferred adjudication community service for ten years. In 2013, the State moved to revoke his

probation and to adjudicate his guilt of robbery. In 2014, the court held a hearing and found true the

State’s allegations that appellant violated the terms of his probation by engaging in indecency with

a child by contact,1 failing to complete ten hours per month of community-service work, failing to

report to his probation officer once, and failing to timely complete a class concerning theft by check.

The trial court found appellant guilty of robbery and assessed sentence at ten years in prison. He

appealed.




       1
        This Court has affirmed a conviction for indecency with a child by sexual contact. See
Constancio v. State, No. 03-14-00221-CR (Tex. App.—Austin Aug. 28, 2015, no pet.).
               Appellant’s court-appointed attorney has filed a brief concluding that this appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are

no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969).

               We granted appellant’s motion for extension of time to file a pro se brief, permitting

him to file a brief by November 19, 2015. He has not filed a brief.

               We have reviewed the record and the Anders brief and agree that the appeal is

frivolous and without merit. We affirm the judgment of conviction and grant counsel’s motion to

withdraw as appellant’s attorney.




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Affirmed

Filed: January 13, 2016

Do Not Publish




                                                 2